Case: 13-51154      Document: 00512921073         Page: 1    Date Filed: 01/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-51154
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAUL CESAR RIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:06-CR-450-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Raul Cesar Rios appeals the sentence imposed following the revocation
of his term of supervised release. He argues that the district court erred
because it did not give reasons for its decision to impose his revocation sentence
to run consecutively to the sentence imposed for his new offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51154     Document: 00512921073      Page: 2   Date Filed: 01/30/2015


                                  No. 13-51154

      Because Rios did not object to his sentence on this basis, review is for
plain error only. See United States v. Gonzalez, 250 F.3d 923, 930 (5th Cir.
2001). To establish plain error, a defendant must show a forfeited error that
is clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court has
the discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings.         Id.   A
defendant who wishes to establish a plain error with respect to his sentence
“must prove that the error affected the sentencing outcome.” United States v.
Whitelaw, 580 F.3d 256, 262-63 (5th Cir. 2009) (internal quotation marks and
citation omitted).
      Even if we assume arguendo that the district court committed plain error
by not giving reasons for its decision to run the sentences consecutively, Rios
still does not prevail, as he has not shown that the error affected his
substantial rights. The district court imposed a sentence at the low end of the
advisory guidelines range that complied with the relevant policy statement,
which states that revocation sentences “shall” run consecutively to any other
term of imprisonment. See U.S.S.G. 7B1.3(f) & comment. (n.4). There is no
indication that an explanation would have resulted in a different sentence. See
Whitelaw, 580 F.3d at 262-63; United States v. Mondragon-Santiago, 564 F.3d
357, 365 (5th Cir. 2009). The judgment of the district court is AFFIRMED.




                                        2